DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
The declaration under 37 CFR 1.132 filed 12/14/2021 is insufficient to overcome the rejection of Claims 1-19 based upon 35 USC § 103 as set forth in the last Office action. 
Applicant stated that the coefficient of variation of aspect ratio in the present application is determined for ε-iron oxide powder in the longitudinal direction of the magnetic tape.  In contrast, in Yamaga et al, the aspect ratio and the like of ε-iron oxide powder are measured not for ε-iron oxide powder contained in the magnetic tape, but for ε-iron oxide powder in a powder state [0063]-[0070].  Applicant further stated that the coefficient of variation of aspect ratio are controlled by the following methods: adjusting dispersion conditions in the preparation of a magnetic layer forming composition, applying vibration to the non-magnetic support during the preparation of a magnetic tape, and adjusting the vibration applying condition.  Examples 3-1 to 3-4 and Comparative Examples 3 to 5 were cited as support.  Thus, Applicant/inventor Fujimoto believes Yamaga et al. does not read the specifics of claim 1.  
However, the claimed coefficient of variation is a statistical analysis and is defined as the ratio of the standard deviation (RD) to the mean (RA).  In this case, the claimed invention recites a coefficient of variation for an aspect ratio of a ε-iron oxide powder, wherein aspect ratio is a physical property of the ε-iron oxide powder.  It is the Examiner’s position that the coefficient of variation of aspect ratio of the ε-iron oxide powder while particles are in powder form would be expected to carry over to the magnetic layer once incorporated in the magnetic layer.  Yamaga’s ε-iron oxide powder is not taught to be processed in a way prior to incorporation into the magnetic layer that would change its aspect ratio.  Yamaga teaches the ε-iron oxide powder are mixed throughout the magnetic layer (all examples) and would be present in all parts of the magnetic layer, in both the perpendicular and longitudinal directions.  Thus, the magnetic layer of Yamaga would be fully able to be subject to the coefficient of variation of aspect ratio determination process in Claim 1: Lines 7-11.  The Examiner maintains the position that Yamaga disclosing its coefficient of variation of aspect ratio reads into the instant limitation, and that the range of coefficient of variation of aspect ratio values of ε-iron oxide powder once incorporated into the magnetic layer that when subjected to a determination methodology as set forth in Claim 1: Lines 7-11 would include values that would fall within the claimed range.   

With regards to arguments about the coefficient of variation of aspect ratio of the ε-iron oxide powder may be controlled through methodology changes, such as changing up the dispersion and adjusting the parameters of applying vibration to the non-magnetic support while forming the magnetic layer thereon, the Examiner notes that such arguments are not commensurate with the claim language.  The instant claims are directed to a product, not the method of make or measure, and the claims do not include language directed to dispersion liquids or applying vibrations to the non-magnetic support.  The claim language on the method of determining the coefficient of variation of aspect ratio also do not set forth changes to the structure and/or composition of the magnetic layer.  Therefore, the Examiner maintains the position that the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s aspect ratio is not germane to the patentability of the claimed product.
The Examiner deems that it would have been obvious to have Yamaga exhibit a coefficient of variation of aspect ratio of the ε-iron oxide powder of 0.20% or more and 8.00% or less.  It is noted that a coefficient of variation within the claimed range is desired in Yamaga in order to obtain desirable magnetic properties as disclosed in paragraph [0039] and Table 4.  

Applicant argues the Double Patenting Rejections should be withdrawn because the magnetic tape of the present invention is not merely an obvious variant of any magnetic tape claimed in the co-pending ‘017 reference application, either alone or in view of Terakawa.  The coefficient of variation of an aspect ratio in the ‘017 reference application is the value measured for ε-iron oxide powder in a powder state, as described in paragraphs [0040] to [0048].  Such a value is different from the coefficient of variation aspect ratio in the present application, which is determined for ε-iron oxide powder in the longitudinal direction of the magnetic tape. 
However, the Examiner respectfully disagrees with Applicant.  It is the Examiner’s position that the coefficient of variation of aspect ratio of the ε-iron oxide powder while particles are in powder form would be expected to carry over to the magnetic layer once incorporated in the magnetic layer.  Yamaga’s ε-iron oxide powder is not taught to be processed in a way prior to incorporation into the magnetic layer that would change its aspect ratio.  Yamaga teaches the ε-iron oxide powder are mixed throughout the magnetic layer (all examples) and would be present in all parts of the magnetic layer, in both the perpendicular and longitudinal directions.  The Examiner maintains the position that Yamaga disclosing its coefficient of variation of aspect ratio reads into the instant limitation, and that the range of coefficient of variation of aspect ratio values of ε-iron oxide powder once incorporated into the magnetic layer that when subjected to a determination methodology as set forth in Claim 1: Lines 7-11 would include values that would fall within the claimed range.  Although Yamaga et al. uses a different method of data collecting on aspect ratio than Applicants, the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s aspect ratio is not germane to the patentability of the claimed product.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16802017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in copending Application No. 16802017.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16802017 in view of US Pub. No. 20190295584 (“Terakawa et al.”). 
Copending Application No. 16802017 discloses a magnetic recording medium comprising ε-iron oxide powder. 
The copending Application does not teach its ε-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element.  The copending Application also does not teach the nominal magnetic recording tape with use with a recording and reproducing apparatus. 
However, Terakawa et al. teaches a magnetic tape cartridge/apparatus comprising a magnetic tape, wherein the magnetic tape comprises, in sequential order, a back coating layer, a non-magnetic support, a non-magnetic layer, and a magnetic layer (Abstract, Figs. 1 and 3, and [0031]) .  Terakawa et al.’s back coating layer and non-magnetic layer include non-magnetic powder ([0085] and [0243]-[0245]). Terakawa et al. further teaches its magnetic layer includes ε-iron oxide powder, in which part of Fe site is substituted with Ga [0056].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  have Yamaga et al.’s magnetic recording medium conform to a magnetic tape as claimed, with use with a recording and reproducing apparatus, in order to achieve a device with recording and reproducing capabilities.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”) in view of US Pub. No. 20190295584 (“Terakawa et al.”).
With regards to Claim 1, 2, 8, 9, 10, 11, 15, and 16, Yamaga et al. teaches a magnetic recording medium comprising a magnetic layer including ferromagnetic powder, wherein the ferromagnetic powder is ε-iron oxide powder (Abstract, [0001], and [0032]).  Yamaga et al. teaches a coefficient of variation of aspect ratio of ε-iron oxide powder in the magnetic layer is within the range of 0.25% or more and 7.50% or less (Please see Examples 1-5 in Table 4).  Although Yamaga et al. uses a different method of data collecting on aspect ratio than Applicants, the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s aspect ratio is not germane to the patentability of the claimed product.  In the absence of evidence to the contrary, Examiner deems that Yamaga et al.’s coefficient of variation of aspect ratio reads into the instant limitation.   
Yamaga et al. does not necessarily teach a magnetic tape comprising the claimed nominal layers. 
However, Terakawa et al. teaches a magnetic tape cartridge/apparatus comprising a magnetic tape, wherein the magnetic tape comprises, in sequential order, a back coating layer, a non-magnetic support, a non-magnetic layer, and a magnetic layer (Abstract, Figs. 1 and 3, and [0031]) .  Terakawa et al.’s back coating layer and non-magnetic layer include non-magnetic powder ([0085] and [0243]-[0245]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  have Yamaga et al.’s magnetic recording medium conform to a magnetic tape as claimed, with use with a recording and reproducing apparatus, in order to achieve a device with recording and reproducing capabilities.  

With regards to Claims 3-6, 12, 13, 17, and 18, Yamaga et al. teaches an arithmetic average dA of long axis lengths of ε-iron oxide powder is 10 nm or more and 20 nm or less ([0034] and [0066]). 
With regards to Claim 7, 14, and 19, Yamaga et al. teaches the ε-iron oxide powder includes one or more elements selected from the group consisting of gallium element, a cobalt element, and a titanium element [0032]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785